Title: Virginia Delegates to Benjamin Harrison, 22 April 1783
From: Virginia Delegates
To: Harrison, Benjamin


Sr.
Philada. April 22d 1783
Your two Favors of April 5th & 12th came both to hand by yesterdays Post. little Interesting has happend Since our last, except that Congress have agreed to a Modification of the Recommendation to the States, for Vesting in Congress a revenue adequate to the funding the Public Debt, which being limited in its duration, and divested of some other exceptionable conditions, containd in the former requisition, We anxiously hope will for the Public good, and our National Honor & Credit be speedily and generally complied with by the States. A Frigate (the Active) arrived last night from France, at Chester. her dispatches are not yet come up. We hope in our next to Inform your Excelly. of their Contents. We shall endeavor to procure your Excelly. a Copy of the recommendation above mentiond, but if disappointed in this, we expect you will soon receive it officially from Congress. The Comr. in Chief and the Secy. at War have orders to make arrangements with Sr. Guy Carleton for receiving possession of the Posts occupied by the British in the United States, and for delivering up the land Prisoners in our possession. the Naval ones on both Sides are already set at Liberty. We are sorry to add that late advices from New York inform us that no steps are taken there which Indicate a Speedy evacuation of that Place. we are with perfect respect
Yr. Excellys. most obedt. Sevts.
J. Madison JrTheok. Bland
P. S. Since the above Sr. G: Carleton has written to Congress, to request some person or persons may be sent to N. York to take possession of the Negroes & Publick property in conformity to the 7th article of the Preliminary Articles
